Name: COMMISSION REGULATION (EC) No 1848/96 of 25 September 1996 determining the extent to which import licence applications submitted in September 1996 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  animal product
 Date Published: nan

 26. 9 . 96 I EN I Official Journal of the European Communities No L 245/11 COMMISSION REGULATION (EC) No 1848/96 of 25 September 1996 determining the extent to which import licence applications submitted in September 1996 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 542/96 of 28 March 1996 laying down for 1996 detailed rules of application for the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part ('), and in particular Article 3 (3) thereof, Whereas Article 1 ( 1 ) and (3) of Regulation (EC) No 542/96 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 July to 31 December 1996; whereas no applications were submitted for import licences for beef and veal or processed products, HAS ADOPTED THIS REGULATION: Article 1 No applications for import licences were submitted for the period from 1 July to 31 December 1996 under the import quotas referred to in Article 1 ( 1 ) of Regulation (EC) No 542/96 . Article 2 This Regulation shall enter into force on 26 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 79, 29. 3 . 1996, p. 12.